Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Zhang et al. (US 2019/0179876) teaches “The level of permissions that each user is granted may be based on the user type of each particular user. For example, a user with an editor user type may be able to open the collaborative documents and make changes directly to the collaborative documents. Further, an editor user type may be allowed to input content into the preview user interface of a client device causing a content object 119 to be created that includes the input content” ([0037]); “The document processing component 127A may then extract and identify an updated set of document objects from the new version of the collaborative document. For example, if the collaborative document is a Word document, then the document processing component 127A may use rules specified for a Word document format to identify and store the updated set of document objects. The updated set of document object may be used to generate updated graphical representations of the collaborative document.” ([0084]); and “to identify the set of data objects that correspond to the existing set of content objects 119. For example, if the set of content objects 119 refer to comments within the collaborative document, then the content object processing component 129A may identify, from the bytes of the new version of the collaborative document, the comments within the new version of the collaborative document. In an embodiment, the document processing component 127A may use rules specific to the third-party application format associated with the new version of the collaborative document to identify the set of data objects” ([0085]).

Ielceanu et al. (US 9,323,501) teaches “a new version of an application module is received (902). It is determined whether any/all other modules that depend on the module the new version of which has been received are compatible with the new version (904). For example, if the new version falls outside the range of versions that a module that depends on the module the new version of which has been received, it is determined that not all modules are compatible with the new version (904). If one or more other modules require an earlier version of the module (904), both the existing version(s) and the new version are retained (906). If, instead, any/all modules that depend on the module the new version of which has been received are compatible with the new version (904), the new version can be used to replace the old version and associated resources, e.g., previously cached XML documents (908). In some embodiments, after the new version of the module is received, a module that is using the old version of the module may continue using the old version even if the new version falls in the range of compatible versions. In some embodiments, the association of cache XML documents with the modules that provided them may include an indication of which version of the source module each document is associated with. At runtime, the version information may be used to ensure that for each referencing module a correct version of the XML document associated with the imported namespace is used” (Col. 7, lines 8-33).

Mason, JR. et al. (US 2012/0089569) teaches “a new version of the local file system is then created (preferably at a ‘snapshot’ period, which is configurable). The new version comprises the file 602, the new c-node 600, and the new directory 604. As also seen in this drawing, the changes to the tree also propagate to the root. In particular, upon a given occurrence in the local file system (as will be described), a ‘new version’ of the file system is created (for export to the cloud), and this new version is represented as a new structured data representation (e.g., a new XML document). As will be seen, the new structured data representation differs from the prior version in one or more parent elements with respect to the structured data element in which the change within the file system occurred. Thus, upon a change within the file system, the interface creates and exports to the data store a second structured data representation corresponding to a second version of the file system, and the second structured data representation differs from the first structured data representation up to and including the root element of the second structured data representation. In this manner, the interface provides for a ‘versioned’ file system that has complete data integrity to the data store without requiring global locks” ([0029]).

Nathan Ross (US 2012/0041931) teaches “XML allows the structure of a compression file to be seen. The compression archive data is not normally seen in regular binary compressed files. Having a file in XML allows for the various structures to be seen that denote the file attributes. The disadvantage with XML is that there is some overhead in the expression of the data in tags versus binary expression of the data. However, the compress.xml files can be zipped or compressed with a regular file compressor to reduce their size” ([0137]).


REASONS FOR ALLOWANCE
Per the instant office action, claims 1-6, 8-13, and 15-20 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method, comprising “receiving, by a version control server, first report template data associated with a first report template from a development device, the first report template data comprising a first version identifier identifying a first version of a report schema associated with the first report template; determining, by the version control server, the first version of the report schema associated with the first report template data is subsequent to a current version of the report schema based on the first version identifier; retrieving, by the version control server, first sample export object data associated with the first version of the report schema from the development device; determining, by the version control server, first sample file structure data associated with a file structure of the first version of the report schema based on the first sample export object data; generating, by the version control server, a first file structure based on the first sample file structure data; populating, by the version control server, the first file structure with a plurality of report templates including the first report template based on the first version of the report schema; retrieving, by the version control server, permission data for at least one of the plurality of report templates of the first file structure from at least one of the following: the first sample export object data, the at least one of the plurality of report templates, previous file permissions of a previous file structure, or any combination thereof; and defining, by the version control server, file permissions for the at least one of the plurality of report templates included in the first file structure based on the permission data.”
	The reasons for allowance of claim 8 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system, comprising “receive first report template data associated with a first report template from a development device, the first report template data comprising a first version identifier identifying a first version of a report schema associated with the first report template; determine the first version of the report schema associated with the first report template data is subsequent to a current version of the report schema based on the first version identifier; retrieve first sample export object data associated with the first version of the report schema from the development device; determine first sample file structure data associated with a file structure of the first version of the report schema based on the first sample export object data; generate a first file structure based on the first sample file structure data; populate the first file structure with a plurality of report templates including the first report template based on the first version of the report schema; retrieve permission data for at least one of the plurality of report templates of the first file structure from at least one of the following: the first sample export object data, the at least one of the plurality of report templates, previous file permissions of a previous file structure, or any combination thereof; and define file permissions for the at least one of the plurality of report templates included in the first file structure based on retrieving the permission data.”
	The reasons for allowance of claim 15 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer program product comprising “ receive first report template data associated with a first report template from a development device, the first report template data comprising a first version identifier identifying a first version of a report schema associated with the first report template; determine the first version of the report schema associated with the first report template data is subsequent to a current version of the report schema based on the first version identifier; retrieve first sample export object data associated with the first version of the report schema from the development device; determine first sample file structure data associated with a file structure of the first version of the report schema based on the first sample export object data; generate a first file structure based on the first file sample file structure data; populate the first file structure with a plurality of report templates including
the first report template based on the first version of the report schema; retrieve permission data for at least one of the plurality of report templates of the first file structure from at least one of the following: the first sample export object data, the at least one of the plurality of report templates, previous file permissions of a previous file structure, or any combination thereof; and define file permissions for the at least one of the plurality of report templates included in the first file structure based on retrieving the permission data.”

Dependent claims 2-6, 9-13, and 16-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        August 31, 2022